Citation Nr: 1025383	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-26 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for tinea pedis.

2.	Entitlement to service connection for toenail fungus.

3. 	Entitlement to service connection for chloracne due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 1960, 
from March 1965 to March 1968, and from April 1968 to December 
1979, including service in Korea from August 1958 to August 1959 
and from September 1966 to October 1967, and in Thailand from 
August 1969 to August 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of the 
hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran was treated for tinea pedis during service and 
competent lay evidence shows a continuity of symptomatology for 
his tinea pedis since his military service.

2.	The Veteran was treated for toenail fungus during service 
and competent lay evidence shows a continuity of symptomatology 
for his toenail fungus since his military service.

3.	The Veteran did not serve in the Republic of Vietnam during 
the Vietnam Era nor did he serve along the Korean demilitarized 
zone (DMZ) during or subsequent to the use of herbicides in that 
area.  Thus exposure to herbicide agents in service is not 
presumed.

4.	The chloracne noted many years after service is not related 
to the Veteran's military service.


CONCLUSIONS OF LAW

1.	Tinea pedis was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.	Toenail fungus was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

3.	Chloracne was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by a subsequent content-complying notice and readjudication 
of the claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran was 
provided VCAA notice in an August 2004 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  Despite the inadequate notice 
provided to the Veteran on these latter two elements, however, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  With regard to the tinea pedis and toenail 
fungus claims, the Board is awarding service connection below, 
which is a full grant of the benefit sought; therefore there is 
no demonstrable prejudice.  With regard to the chloracne claim, 
as the Board concludes below that the preponderance of the 
evidence is against the Veteran's claim, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's claim for 
chloracne.  However, the Board finds that the evidence, which 
does not show that the Veteran had this disability during service 
and does not establish that an event, injury, or disease occurred 
in service, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Because the weight of the evidence 
that is of record demonstrates no chloracne symptoms in service 
and no evidence of an in-service event, injury, or disease, the 
Board finds no basis for a VA examination or medical opinion to 
be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service- connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case.

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of the 
chloracne claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of an 
in-service disease or injury (including exposure to herbicides in 
service), referral of this case to obtain an examination and/or 
an opinion as to the etiology of the Veteran's claimed chloracne 
disability would in essence place the examining physician in the 
role of a fact finder.  This is the Board's responsibility.  In 
other words, any medical opinion which provided a nexus between 
the Veteran's chloracne and his military service would 
necessarily be based solely on the Veteran's lay assertions 
regarding what occurred in service, specifically his belief that 
he was exposed to herbicides while in service.  As explained in 
further detail below, these assertions are in direct conflict 
with the objective evidence regarding herbicide exposure, 
specifically the Department of Defense (DoD) statements regarding 
the locations and timeframes of the use of herbicides in 
Southwest Asia.  Moreover, the record does not demonstrate that 
the Veteran is competent to testify with regard to the nature of 
the chemicals to which he was exposed with the necessary 
specificity to refute the DoD statements.

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of this case for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The duty to 
assist is not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. § 5103A(a)(2).

Based on the above, the Board does not find a credible indication 
that the Veteran's chloracne may be associated with his military 
service.  As such, the Board's duty to assist, insofar as 
providing the Veteran with a medical examination, is not 
triggered.  See McLendon, 20 Vet. App. 79.

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  Service treatment records, VA treatment records, VA 
medical examination results, and statements of the Veteran and 
his representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.

Tinea Pedis Claim

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The Veteran was diagnosed with tinea 
pedis in July 2004 after a VA Agent Orange examination.  At the 
time of his September 2005 VA medical examination no tinea pedis 
was found.  The Veteran has repeatedly stated that his symptoms 
are chronic and recurrent, not necessarily continuous, so the 
absence of tinea pedis at the time of this later examination is 
not dispositive.  See The Veteran's July 2007 VA Form 9 and his 
May 2010 testimony.  The current disability requirement is 
satisfied when the disability is shown at the time of the claim 
or during the pendency of the claim, even if the disability 
subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  As there is a diagnosis of tinea pedis during 
the pendency of the claim, the current disability requirement is 
met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's 
service treatment records show a diagnosis of athlete's foot in 
December 1961 and a diagnosis of tinea pedis in May 1973.  Thus 
the in-service occurrence requirement has also been satisfied.

The third and final requirement for direct service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Id.  In the 
alternative, service connection may be established by a 
continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
A lay person is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In his July 2007 
VA Form 9, the Veteran stated that he developed tinea pedis 
during service, which became chronic, reoccurring through the 
years, causing pain and discomfort, limiting the types of shoes 
he can wear, and preventing him from walking fast or across long 
distances.  At his May 2010 hearing, the Veteran testified that 
he had recurring problems with tinea pedis during service, which 
were treated with ointment and powder.  He further stated that 
his symptoms continued since service and he has self-treated them 
with ointment.  Likewise at the May 2010 hearing, the Veteran's 
wife testified that she knew him before he entered the service, 
that he developed these symptoms during service, and that his 
symptoms had reoccurred regularly since he left military service.  
Thus continuity of symptomatology is established and service 
connection for tinea pedis is warranted. 

Toenail Fungus Claim

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson, 581 F.3d 1313.  The 
Veteran was diagnosed with tinea unguium (toenail fungus) in July 
2004 after a VA Agent Orange examination.  Thus, the current 
disability requirement is met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Id.  The Veteran's service treatment 
records show treatment for paronychia of the right great toe in 
August 1959 and September 1959.  This toenail was surgically 
removed in April 1966 because it was ingrown.  Service treatment 
records from June 1967 recommend removal of the same toenail 
again.  Thus the in-service occurrence requirement has been 
satisfied.

The third and final requirement for direct service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Id.  In the 
alternative, service connection may be established by a 
continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson, 2 
Vet. App. at 19; see also 38 C.F.R. § 3.303.  A lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. App. 
at 403; Caldwell, 1 Vet. App. 466.  In his July 2007 VA Form 9, 
the Veteran stated that after his toenail was removed during 
service it grew back deformed and has caused him a lot of pain.  
At his May 2010 hearing, the Veteran testified that he had 
recurring problems during service, which were treated with 
ointment and powder.  He stated that his symptoms have continued 
since service and include tender, hard skin between the toenails 
which cracks and bleeds and pulsating pain in the toe.  He has 
been self-treating them with ointment and powder.  Likewise at 
the May 2010 hearing, the Veteran's wife testified that he 
developed these symptoms during service, and that his symptoms 
had reoccurred regularly since he left military service.  Thus 
continuity of symptomatology is established and service 
connection for toenail fungus is warranted. 

Chloracne Claim

In the case of chloracne, if a veteran was exposed to an 
herbicide agent during active service and has contracted 
chloracne to a degree of 10 percent within a year of the last 
exposure to an herbicide agent during service, the Veteran is 
entitled to a presumption of service connection even though there 
is no record of such disease during service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  The record 
does not contain evidence from the relevant time period that 
shows deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck or deep acne 
other than on the face and neck.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7829.  The Veteran and his wife have stated that 
he suffered from itchy rashes following service, but have not 
provided lay evidence regarding deep acne.  Furthermore, the 
Veteran's overseas service does not entitle him to the 
presumption of herbicide exposure.  The Veteran did not serve in 
the Republic of Vietnam during the Vietnam Era and therefore is 
not entitled to a presumption of exposure based on such service.  
See 38 C.F.R. § 3.307.  Additionally, the Veteran's service in 
Korea predates the use of Agent Orange there.  The Department of 
Defense (DoD) has identified specific units that served in areas 
along the DMZ in Korea where herbicides were used between April 
1968 and July 1969.  MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C.  As noted above in the Introduction, the Veteran's 
last period of service in Korea ended in October 1967, six months 
prior to the first reported use of Agent Orange along the DMZ.  
The Veteran did serve in Thailand during the Vietnam Era and has 
alleged exposure to herbicides there due to his work as dock 
chief through exposure to helicopters and airplanes that had 
landed in Vietnam and his participation in the decontamination 
process.  The Board notes that there is no presumption of 
"secondary exposure" to herbicides based on being near or 
working on aircraft that flew over Vietnam or handling equipment 
once used in Vietnam.  See MR21-1MR, Part IV, Subpart ii, Chapter 
2, Section C.  Aerial spraying of tactical herbicides in Vietnam 
did not occur everywhere, and it is inaccurate to think that 
herbicides covered every aircraft and piece of equipment 
associated with Vietnam.  Id.  Additionally, the high altitude 
jet aircraft stationed in Thailand generally flew far above the 
low and slow flying UC-123 aircraft that sprayed tactical 
herbicides over Vietnam during Operation RANCH HAND.  Id.  Also, 
there are no studies that we are aware of showing harmful health 
effects for any such secondary or remote herbicide contact that 
may have occurred.  Id.  Thus the Veteran is not entitled to the 
presumption of herbicide exposure based on his overseas service.

Although the Veteran is not entitled to service connection on a 
presumptive basis, he is not precluded from establishing service 
connection for chloracne with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The Veteran was diagnosed with chloracne in July 2004 after a VA 
Agent Orange examination, thereby satisfying the current 
disability requirement.  See Davidson, 581 F.3d 1313.  With 
regard to the second requirement of competent and credible 
evidence of an in-service occurrence or aggravation of a disease 
or injury, the Veteran has alleged herbicide exposure as his in-
service injury.  See The Veteran's October 200 statement, his 
July 2007 VA Form 9, and his May 2010 hearing testimony.  As 
discussed above, his overseas service does not qualify him for a 
presumption of herbicide exposure.  Additionally, in a February 
2005 response to a request for information, the National 
Personnel Records Center (NPRC) found that there was no record of 
exposure to herbicides.  The Board acknowledges the Veteran's 
testimony at his May 2010 regarding a horrible odor on some of 
the helicopters he was charged with decontaminating and his 
belief that this chemical smell was Agent Orange.  While the 
Veteran is competent to provide lay evidence with regard to his 
work as a dock chief in Thailand and his participation in the 
decontamination of helicopters, he is not competent to provide 
testimony that the aircraft he came into contact with were in 
fact contaminated with herbicides.  The record does not 
demonstrate that the Veteran has any specialized education, 
training, or experience which qualifies him to identify that the 
chemical smell he reports emanating from these aircraft was 
herbicides.  Cf. 38 C.F.R. § 3.159(a)(2).  Thus this lay 
testimony in not as probative as the objective evidence regarding 
the use of herbicides.  Thus the evidence does not show in-
service incurrence of chloracne and the claim fails on that 
basis.

The preponderance of the evidence is against the claim of 
entitlement to service connection for chloracne.  The benefit 
sought on appeal is accordingly denied since there is no 
reasonable doubt to resolve in the Veteran's favor.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for tinea pedis is granted.

Entitlement to service connection for toenail fungus is granted.

Entitlement to service connection for chloracne due to herbicide 
exposure is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


